           Case 1:18-cv-01468-AWI-SAB Document 57 Filed 08/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ELENOR SKYE VILLANUEVA PATINO, et                Case No. 1:18-cv-01468-AWI-SAB
     al.,
12                                                    ORDER REQUIRING PARTIES TO FILE
                   Plaintiffs,                        MOTION FOR APPROVAL OF MINOR
13                                                    SETTLEMENT
            v.
14                                                    (ECF Nos. 55, 56)
     COUNTY OF MERCED, et al.,
15
                   Defendants.
16

17         On August 13, 2020, the parties attended a settlement conference before Magistrate Judge

18 Kendall J. Newman, with the parties reaching settlement and placing the settlement terms on the

19 record. (ECF No. 55.) On August 18, 2020, a stipulation was filed dismissing this action with
20 prejudice and with each party to bear its own costs and fees. (ECF No. 56.) However, because

21 the Plaintiffs in this action are minors, the parties must submit a motion for approval of the

22 settlement that complies with Local Rule 202, and set the motion for hearing before the

23 undersigned for the issuance of findings and recommendations.

24 ///

25 ///

26 ///
27 ///

28 ///


                                                  1
            Case 1:18-cv-01468-AWI-SAB Document 57 Filed 08/19/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that within twenty-one (21) days, the parties

 2 shall file a motion for approval of the settlement that complies with Local Rule 202.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     August 19, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
